Opinion by
Hurt, J.
§ 123. Joinder of causes of action. If A. takes the property of B., B. has the right to sequester and thereby regain possession of his property. If the property was taken by A. in a vindictive, insulting or malicious manner, B. has the right to recover of A. exemplary damages. If B. has incurred expense in making search for his property taken by A., the necessity for such being caused by the act of A., he is entitled to recover reasonable compensation therefor; and under our system of practice these several matters may be joined in the same suit.
Reversed and remanded.